ORDER

PER CURIAM:
Dakota Stout, a minor, by his father and next friend Russell Stout, filed a lawsuit against the Board of Governors of Missouri Western State University (“University”) seeking damages for injuries he sustained when he fell at an event on the campus. The University filed a motion for summary judgment on the ground of sovereign immunity, and the trial court entered summary judgment in its favor. Because a published opinion would have no *239precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).